                                                                                                         •!
                                                                               r:1~,.        r : . . !,
                                                                               t~   ...   _;.....   ..    i
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------                             --x

UNITED STATES OF AMERICA
                                                       CONSENT PRELIMINARY ORDER
                - v. -                                 OF FORFEITURE/
                                                       MONEY JUDGMENT
CHONG OK YU,
    a/k/a "Julie,"                                     18 Cr. 003 (CM)

                             Defendant.

                                                X


                WHEREAS, on or about January 2, 2018, CHONG OK YU, a/k/a

"Julie," (the "defendant 11 ) , was charged in a one-count Indictment,

18 Cr. 003 (CM)        (the "Indictment"), with use of interstate commerce

to promote unlawful activity,              in violation of Title 18,                  United

States Code, Sections 1952(a) (3) and 2 (Count One);

                WHEREAS, the Indictment included a forfeiture allegation

as to Count One of the Indictment, seeking forfeiture to the United

States,     pursuant         to   Title   18,    United       States   Code,    Section

981(a) (1) (C)     and Title 28, United States Code, Section 2461,                                       of

any property,         real or personal, which constitutes or is derived

from proceeds traceable to the commission of the offense charged

in Count One of the Indictment, including but not limited to a sum

of money in United States currency representing the amount of

proceeds traceable to the commission of the offenses charged in

Count     One    of    the    Information       that    the    defendant   personally

obtained;
             WHEREAS,      on or about October 16,          2018,       the defendant

pled guilty to Count One of the Indictment, pursuant to a plea

agreement with the Government, wherein the defendant admitted the

forfeiture allegation with respect to Count One of the Indictment

and agreed to forfeit, pursuant to Title 18, United States Code,

Section 981 and Title 28, United States Code, Section 2461, a sum

of money equal to $1,000,000 (one million dollars) in United States

currency,    representing the amount of proceeds traceable to the

commission of the offense that the defendant personally obtained;

             WHEREAS, the defendant consents to the entry of a money

judgment in the amount of $1,000,000 in United States currency

representing       the    amount    of    proceeds   traceable     to    the   offense

charged     in    Count    One     of    the   Indictment   that    the     defendant

personally obtained; and

                 WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant,               the proceeds traceable to the

offense charged in Count One of the Indictment that the defendant

personally obtained cannot be located upon the exercise of due

diligence.

             IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America,               by its   attorney Geoffrey S.          Berman,

United States Attorney, Assistant United_ States Attorneys, Justin
    V. Rodriguez and Sheb Swett of counsel, and the defendant, and his

    counsel, Michael Paul, Esq., that:

                1.    As a result of the offense charged in Count One of

    the    Indictment,   to    which     the    defendant       pled   guilty,   a   money

    judgment in the amount of $1,000,000 in United States currency

    (the    "Money   Judgment"),       representing        the    amount   of    proceeds

    traceable to the offense charged in Count One of the Indictment

    that the defendant personally obtained, shall be entered against

    the defendant.

                2.    Pursuant to Rule 32.2(b) (4) of the Federal Rules of

    Criminal     Procedure,       this         Consent      Preliminary      Order      of

    Forfeiture/Money Judgment is final as to the defendant, CHONG OK

    YU, and shall be deemed part of the sentence of the defendant, and

    shall be included in the judgment of conviction therewith.

                3.    All     payments    on     the     outstanding    money    judgment

    shall be made by postal            money order,        bank or certified check,

    made payable, in this instance, United States Customs and Border

    Protection, and delivered by mail to the United States Attorney's

    Office, Southern District of New York, Attn: Money Laundering and

I   Asset Forfeiture Unit, One St. Andrew's Plaza, New York, New York


I   10007 and shall indicate the defendant's name and case number.

                4.    United     States        Customs    and    Border    Protection is
I   authorized to deposit the payment on the Money Judgment in the

I
1
l
I
l
Treasury Assets Forfeiture Fund, and the United States shall have

clear title to such forfeited property.

            5.      Pursuant to Title 21, United States Code, Section

853 (p),   the United States is authorized to seek forfeiture of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

            6.      Pursuant to Rule 32.2(b) (3) of the Federal Rules of

Criminal    Procedure,        the    United       States    Attorney's     Office    is

authorized to conduct any discovery needed to identify, locate or

dispose     of      forfeitable        property,           including     depositions,

interrogatories,          requests    for   production of documents          and the

issuance of subpoenas.

            7.      The Court shall retain jurisdiction to enforce this

Consent Preliminary Order of Forfeiture/Money Judgment,                          and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

            8.      The     Clerk     of    the    Court     shall     forward    three

certified        copies     of      this    Consent        Preliminary     Order     of

Forfeiture/Money          Judgment    to    Assistant      United States     Attorney

Alexander J.       Wilson,       Chief of the Money Laundering and Asset

Forfeiture Unit, United States Attorney's Office, One St. Andrew's

Plaza, New York, New York 10007.
             9.   The   signature   page   of   this   Consent    Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York



By:                                                    10/16/2018
        JUSTIN v. RODRGZ                               DATE
        SHEB SWETT
        Assistant United ~tates Attorneys
        One St. And~ew's Plaza
        New York, NY 10007
        (212)637-2591/6522

CHONG OK YU


By:                                                     /o/;Gln
                                                       DATE   '


By:
                                                        ,_/u /HJ
          CHAEL PAO, ESQ.                              ~
        Attorney fo Defendant
        Michael Paul, Attorney At Law
        35-07 90 th Street, Lower Level
      /Jackson He,hts, NY 11372

s01DERED:)v rG(
{e/4                        -
HONORABLE COLLEEN MCMAHON
UNITED STATES DISTRICT JUDGE
